Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 13, 15, 16 and 19 - 26 are allowable. The restriction requirement between a method of laser welding, a welded part and a laser welding system , as set forth in the Office action mailed on April 1, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 1, 2020 is withdrawn.  Claims 1 - 12 , directed to a method of laser welding and a welded part are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: after further reviewing Applicant's amendment, the prior art made of record does not teach or suggest a method and system for laser welding that comprises a first clamping plate that comprises a fluoropolymer material that transmits substantially all of the energy of the laser radiation through the first clamping plate.
Yasuda et al (US 2006/0134994), the closest prior art, discloses a beam welding apparatus that welds the housing and transparent cover of a vehicular lighting device via beam welding. Yasuda does not teach or suggest a method and system for laser welding that comprises a first clamping plate that comprises a fluoropolymer material that transmits substantially all of the energy of the laser radiation through the first clamping plate.
Butzke et al (US 2013/0022766) teaches a method for laser welding two plastic component brought into contact at least in a joining area. Butzke does not teach or suggest a method and system for laser welding that comprises a first clamping plate that comprises a fluoropolymer material that transmits substantially all of the energy of the laser radiation through the first clamping plate.
Sagesaka et al (US 9,453,631) discloses a welding structure including a first  member and a light-transmissive second member. Sagesaka does not teach or suggest a method and system for laser welding that comprises a first clamping plate that comprises a fluoropolymer material that transmits substantially all of the energy of the laser radiation through the first clamping plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746